DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dijkstra et al. (U.S. Pub. 2020/0025399).

Regarding claim 1, Dijkstra discloses (Figs. 1-5) a method, comprising:
(i) providing an enclosure 1 (of the air purifier: [0047]-[0048]; as shown in Fig. 1A) comprising an inlet (left side of the purifier 1: [0050], [0062], [0088]; Fig. 1A), at least one outlet (right side of the purifier 1: [0050], [0062], [0088]; Fig. 1A), at least one filter 12 [0048], and a sensor 14 [0050] that detects an analyte of interest (i.e. the concentration of a pollutant: [0045]);
(ii) introducing a gas comprising the analyte of interest through the inlet (i.e. before filtering: [0070]-[0071]; the fan need not be operating: [0062], [0088]), wherein the sensor 14 detects the analyte of interest in the gas [0072], the gas exits the enclosure 1 through the at least one outlet after detection (as shown in Fig. 1A), the gas does not contact the at least one filter 12 between input of the gas through the inlet and exit of the gas through the at least one outlet (i.e. before filtering: [0070]-[0072], the air that contacts the sensor 14 passes by the side of the filter via natural convection: see Fig. 1A, [0088]), and the gas further includes at least one deleterious compound that degrades performance of the sensor (i.e. the pollutant: [0045]; which can be formaldehyde: [0063]);
(iii) introducing an additional influx of the gas through the inlet (during and after filtering: [0070]-[0072]), wherein the additional influx of the gas passes through the at least one filter 12 prior to contacting the sensor 14 (during filtering/purification: [0070]-[0072]), wherein the at least one filter 12 removes the at least one deleterious compound from the additional influx of the gas [0065]-[0066];
and (iv) allowing the additional influx of the gas that is free of the deleterious compounds to remain in contact with the sensor (as shown in Figs. 3-5, toward the tail end of the graphs after the pollution level falls to a stable level: [0073]; [0089]).

Regarding claim 2, Dijkstra discloses the sensor is a metal oxide thin film sensor [0086].

Regarding claim 7, Dijkstra discloses the at least one deleterious compound is a volatile organic compound (i.e. formaldehyde: [0063]).

Regarding claim 12, Dijkstra discloses steps (ii) and (iii) operate in a time-frame ranging from one second to no longer than 12 hours [0089].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra et al. (U.S. Pub. 2020/0025399) in view of Kim et al. (U.S. Pub. 2005/0142030).

Regarding claims 3 and 4, Dijkstra is applied as above, but does not disclose the sensor is a metal nanoparticle sensor, wherein the metal is selected from the group consisting of gold, silver, platinum, and palladium; and the metal nanoparticle sensor is ligated with a thiol selected from the group consisting of ethanethiol, hexanethiol, octanethiol, decanethiol, dodecanethiol, and combinations thereof.
Lee discloses the sensor is a metal nanoparticle sensor (see Abstract), wherein the metal is selected from the group consisting of gold, silver, or platinum [0016]; and the metal nanoparticle sensor is ligated with a thiol: octanethiol [0061].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dijkstra’s method so that the sensor is a metal nanoparticle sensor, wherein the metal is selected from the group consisting of gold, silver, platinum, and palladium; and the metal nanoparticle sensor is ligated with a thiol selected from the group consisting of ethanethiol, hexanethiol, octanethiol, decanethiol, dodecanethiol, and combinations thereof, as taught by Lee.
Such a modification would improve the sensitivity and stability of the sensor (Lee: [0009]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra et al. (U.S. Pub. 2020/0025399) in view of Lee et al. (“Evaluation of Activated Carbon Filters for Removal of Ozone at the PPB Level” – listed on Applicant’s 07-17-2020 IDS).

Regarding claim 5, Dijkstra is applied as above, but does not disclose the at least one filter is selected from the group consisting of activated carbon, silica gel, and combinations thereof.
Lee discloses the at least one filter is an activated carbon filter (see Abstract).
Since the art recognizes that Lee’s activated carbon filter is an equivalent of Dijkstra’s filter, and known for the same purpose of filtering a pollutant (Lee: Abstract), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dijkstra’s method so that the at least one filter is an activated carbon filter, as taught by Lee.  See MPEP 2144.06(II).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra et al. (U.S. Pub. 2020/0025399) in view of Cooper et al. (U.S. Pub. 2015/0377868).

Regarding claim 6, Dijkstra is applied as above, but does not disclose the at least one filter is a replaceable filter.
Cooper discloses the at least one filter is a replaceable filter (see pars. [0056], [0059], [0095]; Figs. 1-3B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dijkstra’s method so that the at least one filter is a replaceable filter, as taught by Cooper.
Such a modification would extend the lifetime of the sensing apparatus.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra et al. (U.S. Pub. 2020/0025399) in view of Han et al. (WO 2010/025600 – machine translation provided).
Regarding claims 8 and 9, Dijkstra is applied as above, but does not disclose the enclosure further comprises at least two valves, one of which opens and closes the inlet and another of which opens and closes at least one outlet; and the inlet and one of the at least one outlet are open at step (ii) and both the inlet and the at least one outlet are closed at step (iv).
Han discloses the enclosure further comprises at least two valves 2/7 (page 4, line 18), one of which opens and closes the inlet (valve 2: p. 4, lines 21-22) and another of which opens and closes at least one outlet (valve 7: p. 4, lines 25-27); and the inlet and one of the at least one outlet are open at step (ii) – (p. 4, lines 21-22) and both the inlet and the at least one outlet are closed at step (iv) – (p. 4, lines 34-39).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dijkstra’s method so that the enclosure further comprises at least two valves, one of which opens and closes the inlet and another of which opens and closes at least one outlet; and the inlet and one of the at least one outlet are open at step (ii) and both the inlet and the at least one outlet are closed at step (iv), as taught by Lee.
Such a modification would ensure a stable gas response is obtained (Han: p. 5, lines 1-2).

Response to Arguments
Applicant's arguments filed 09-20-2022 are appreciated and have been fully considered but they are not persuasive.
Applicant argues that Dijkstra does not disclose that “the gas exits the enclosure through the at least one outlet after detection, the gas does not contact the at least one filter between input of the gas through the inlet and exit of the gas through the at least one outlet.”  However, Dijkstra does disclose this feature.  As shown in Fig. 1A, Dijkstra discloses the gas exits the enclosure 1 through the at least one outlet (right side in Fig. 1A) after detection (by sensor 14: [0062], [0088]), the gas does not contact the at least one filter 12 between input of the gas through the inlet and exit of the gas through the at least one outlet (i.e. before filtering: [0070]-[0072], the air that contacts the sensor 14 passes by the side of the filter 12 via natural convection: see Fig. 1A, [0088]).
Applicant also argues that Dijkstra does not disclose “introducing an additional influx of the gas through the inlet, wherein the additional influx of the gas passes through the at least one filter prior to contacting the sensor.”  However, Dijkstra also discloses this feature.  As shown in Fig. 1A, Dijkstra discloses introducing an additional influx of the gas through the inlet (during and after filtering: [0070]-[0072]), wherein the additional influx of the gas passes through the at least one filter 12 prior to contacting the sensor 14 (during filtering/purification: [0070]-[0072], which lowers the concentration of the pollutant: see Figs. 2 and 3).
Finally, Applicant argues that Dijkstra does not disclose “allowing the additional influx of the gas that is free of the deleterious compounds to remain in contact with the sensor.”  However, Dijkstra also discloses this feature.  As shown in Figs. 3-5, Dijkstra discloses allowing the additional influx of the gas that is free of the deleterious compounds to remain in contact with the sensor (as shown in Figs. 3-5, toward the tail end of the graphs after the pollution level falls to a stable level, the filtered/purified air remains in contact with/measure by the sensor for some duration: [0073]; [0089]).


Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852